
	
		II
		111th CONGRESS
		2d Session
		S. 3855
		IN THE SENATE OF THE UNITED STATES
		
			September 28, 2010
			Ms. Cantwell (for
			 herself, Mr. Nelson of Nebraska,
			 Mrs. Murray, and
			 Mr. Sanders) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to repeal the
		  limitation on the issuance of new clean renewable energy bonds and to terminate
		  eligibility of governmental bodies to issue such bonds, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Clean Renewable Energy Investment Act
			 of 2010.
		2.New clean energy
			 renewable bonds
			(a)Repeal of
			 limitation on amount of bonds designatedSection 54C of the
			 Internal Revenue Code of 1986 is amended by striking subsection (c).
			(b)TerminationSubsection (a) of section 54C of such Code
			 is amended by striking and at the end of paragraph (2), by
			 striking the period at the end of paragraph (3), and by adding at the end the
			 following new paragraph:
				
					(4)such bond is issued before January 1,
				2014.
					.
			(c)Rules relating
			 to expenditures
				(1)In
			 generalParagraph (1) of section 54C(a) of such Code is amended
			 by inserting and meet the requirements of subsection (c) before
			 the comma at the end.
				(2)RequirementsSection
			 54C of such Code (as amended by subsection (a) of this section) is amended by
			 inserting after subsection (b) the following new subsection:
					
						(c)Rules relating
				to expendituresAn issue
				shall be treated as meeting the requirements of this subsection if, as of the
				date of issuance of such issue, the issuer reasonably expects—
							(1)95 percent or more
				of the available project proceeds to be spent for 1 or more purposes specified
				in subsection (a)(1) within the 3-year period beginning on such date of
				issuance, and
							(2)a binding commitment with a third party to
				spend at least 10 percent of such available project proceeds will be incurred
				within the 6-month period beginning on such date of
				issuance.
							.
				(d)Governmental
			 bodies not eligibleSection 54C of such Code, as amended by the
			 preceding provisions of this section, is amended—
				(1)in subsection (a)
			 by striking governmental bodies, public power providers, or cooperative
			 electric companies and inserting public power providers, tribal
			 utilities, or cooperative electric companies,
				(2)in subsection
			 (d)(1) by striking public power provider, a governmental body, or a
			 cooperative electric company and inserting public power
			 provider, a tribal utility, or a cooperative electric company,
				(3)in subsection (d)
			 by striking paragraph (3) and redesignating paragraphs (4), (5), and (6) as
			 paragraphs (3), (4), and (5), respectively, and
				(4)in subsection
			 (d)(6), by striking a governmental body,.
				(e)Tribal utilities
			 eligible as qualified issuer
				(1)In
			 generalParagraph (5) of section 54C(d) of such Code (as amended
			 by subsection (d)(3)) is amended by inserting a tribal utility,
			 after bond lender,.
				(2)Tribal utility
			 definedSubsection (d) of section 54C of such Code (as so
			 amended) is amended by adding at the end the following new paragraph:
					
						(6)Tribal
				utilityThe term
				tribal utility means any enterprise, agency, authority, or
				instrumentality of any Indian tribe (as defined in section 4 of the Indian
				Self-Determination and Education Assistance Act (25 U.S.C. 450b(e)) with a
				service obligation or right under tribal law and which provides electric
				service to
				end-users.
						.
				(f)Reimbursement
			 with proceeds of tax credit bondsSubparagraph (D) of section
			 54A(d)(2) of such Code is amended by striking for amounts paid
			 and all that follows and inserting under rules governing obligations the
			 interest on which is excluded from gross income by section 103..
			(g)Conforming
			 amendmentSection 54A(d)(1) of such Code is amended by adding at
			 the end the following flush sentence: Subparagraphs (A) and (B) of
			 paragraph (2) shall not apply to an issue of new clean renewable energy
			 bonds..
			(h)Effective
			 dates
				(1)In
			 generalExcept as provided by paragraph (2), the amendments made
			 by this section shall apply to obligations issued after the date of the
			 enactment of this Act.
				(2)Allocations made
			 before date of enactmentThe
			 amendments made by subsections (b), (d), and (e) of this section shall not
			 apply to bonds issued after the date of the enactment of this Act pursuant to
			 any allocation of new clean renewable energy bond limitation made on or before
			 such date.
				
